DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 2-4 are cancelled.
Claims 8-9 are withdrawn.
	Claims 1, 5-7, and 10 are amended.
	In view of the amendment, filed on 04/27/2021, the following rejections are withdrawn from the previous office action, mailed on 02/03/2021.
Rejection of claims 1-2, 5, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 8,598,973)
Rejection of claims 1-2, 5, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (JP 2010-93138)

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the groove being formed parallel with an axial direction of the coil, and wherein the groove is tapered towards the at least one parallelepiped core yoke component” which renders the claim indefinite. The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 8,598,973).
Kawaguchi (US ‘973) disclose a reactor (1) includes a magnetic core (11), a coil molded product 12A, and an external resin portion 13. The coil molded product 12A is disposed around an outer periphery of the magnetic core 11, the external resin portion 13 covers an outer periphery of an assembly 10 of the magnetic core 11 and the coil molded product 12A. The magnetic core 2 includes a plurality of core pieces that are combined so as to form an annular shape. The coil molded product 12A includes a coil 12 formed of a helically 
[AltContent: textbox (A core (11) molded with a resin member)]
[AltContent: textbox (Block cores (11m, 11g))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves (22g))][AltContent: arrow][AltContent: textbox (A coil molded with a resin member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A parallelepiped core yoke component (11e))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    322
    481
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    176
    296
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    442
    503
    media_image3.png
    Greyscale


	Further, Kawaguchi (US ‘973) discloses each of the hollow bores 22h of the coil molded product 22A has a belt groove 22g (FIG. 5), which is formed in the internal resin portion 22c using resin molding. The belt-like tightening member 30 is positioned when the belt-like tightening member 30 is disposed in the belt grooves 22g of the hollow bores 22h of the coil molded product 22A. (See column 11, lines 64-67 and column 8, lines 1-2)
	Moreover, Kawaguchi (US ‘973) teaches an outer periphery of the assembly 20 that includes the belt-like tightening member 30 is covered with 
	Therefore, as to claim 1, Kawaguchi (US ‘973) discloses a core and coil molding structure comprising: a core (11) comprising at least one parallelepiped core yoke component (11e) and block cores (11m, 11g); a coil (12), wherein the block cores (11m, 11g) are at least partially received within the coil (12); and a resin member (23) molding at least a part of the core (11) and the coil (12), wherein grooves (22g) are formed in the resin member (23) molded on an inner circumference of the coil (12), and wherein the at least one parallelepiped core yoke component (11e) is disposed adjacent to an end portion of the coil (12).
Kawaguchi (US ‘973) further disclose an inner circumference of the coil have grooves and the grooves (22g) are formed in parallel with an axial direction of the coil (12), but is silent if the grooves, or at least one groove, formed in the resin member molding have a tapered shape or a semicircular cross-section, as claimed in claims 1 and 6. However, it would have been obvious for one of ordinary skill in the art to alter the shape of the grooves, or at least one groove, formed in the resin member, as disclosed by Kawaguchi (US ‘973), to be tapered or in a semicircular cross-section, since it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	As to claim 5, Kawaguchi (US ‘973) discloses the coil (12) is a rectangular coil; and the grooves (22g) are formed in each side of the inner circumference of the rectangular coil (12).
	As to claim 10, Kawaguchi (US ‘973) teaches the grooves (22g) are formed by a shape of a member (30) which positions the coil (12) at a time of molding .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US ‘973) in view of Yamamoto (US 2012/0119869).
Kawaguchi (US ‘973) discloses all the claimed structural limitations of claims 1, 5-6, and 10. However, it fails to disclose a thermal conductivity of the resin member is equal to or higher than 0.5 W/m.k. as claimed in claim 7.
In the analogous art, Yamamoto (US ‘869) disclose the assembly including the coil and the magnetic core wherein the reactor may include a case described in the first embodiment, and the reactor may include an external resin portion that covers at least a part of the outer periphery of the assembly. Substantially the entire outer periphery of the assembly may be covered by an external resin portion, or a part of the assembly may be exposed to the outside. It is preferable that external resin portion have a high heat dissipation efficiency with a thermal conductivity coefficient that is 0.5 W/mK or larger, more preferably 1.0 W/mK or larger, and in particular, 2.0 W/mK or larger. (See paragraph [0116])
	It would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to select a resin for forming the resin member of Kawaguchi (US ‘973) that have a thermal conductivity of equal to or higher than 0.5 W/m.k. in order to effectively protect the core and the coil against the external environment and to mechanically protect not only the coil and the internal core portion but also the couple core portion, as suggested by Yamamoto (US ‘869).
Response to Arguments
Applicant's arguments, filed on 04/27/2021, have been fully considered but they are not persuasive. 
Applicant argues that “if the belt-like tightening member 30 of Kawaguchi (US ‘973) was modified as a tapered member to make the groove (22g) tapered, the belt-like tightening member (30) would not reliably hold the core pieces (11g) and (11m) in place, nor would it maintain the magnetic core ” (See remarks: page 13, 2nd paragraph)
It is not found persuasive because there is a strong and positive motivation for one of ordinary skill in the art to alter the shape of the grooves (22g) of Kawaguchi (US ‘973), or at least one groove (22g), to be tapered in downstream portion of the grooves (22g), or at least one groove (22g), in order to improve a surface contact and surface pressure of a belt-like tightening member (30) against a pair of box-like coil wound portions 11c. It should be noticed that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Therefore, rejection of the claimed subject matter over the prior art of Kawaguchi (US ‘973) is maintained.
Finally, after a full review of the submitted remarks in view of the rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. As a result, 40+40+
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Suzuki (JP 2013-149869) discloses a molding apparatus for producing a reactor wherein a resin mold type reactor having a core structure with U type core which is inserted inside the coil of the core coil structure is manufactured by wounding a coil 12 around a first U-shaped core 11 and a second U-shaped core 31. A core-coil member 10 is integrated by molding, with resin 15, the first U-shaped core 11, the coil 12 attached to the outer periphery of a straight portion of the first U-shaped core 11 and a first fixing member 13. (See the abstract) further, Suzuki (JP ‘869) discloses grooves (14) and positioning members (33).
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	07/25/2021